     Case 8:20-cv-01385-CJC-KES Document 44 Filed 11/20/20 Page 1 of 4 Page ID #:224




 1
   Patrick H. Peluso
   ppeluso@woodrowpeluso.com
 2 Woodrow & Peluso, LLC

 3 3900 E. Mexico Avenue, Suite 300
   Denver, CO 80210
 4 Telephone: (720) 213-0676
 5
     [Additional counsel appearing on signature page]
 6
 7 Attorneys for Plaintiff and the alleged Class
 8
                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11     BENJAMIN KARTER, individually
       and on behalf of all others similarly
12     situated,                                   CASE NO.:
13                                                 8:20-cv-01385-CJC-KES
                          Plaintiff,
14
15     v.
16
       EPIQ SYSTEMS, INC.,
17
                          Defendant.
18
19
               JOINT STATEMENT RE NOTICE OF INTENT (DKT. 38)
20
21          Plaintiff Benjamin Karter (“Plaintiff” or “Karter”) and Defendant Epiq
22 Systems, Inc. (“Defendant” or “Epiq”) jointly submit this statement in accordance
23 with the Court’s September 17, 2020 Notice of Intent.
24          On September 17, 2020, the Court provided notice that it intends to issue a
25 Scheduling Order in this case on December 7, 2020. (Dkt. 38.) On November 9,
26 2020, the Court denied without prejudice Defendant’s Motion to Dismiss and
27
                                               1
28     JOINT STATEMENT RE NOTICE OF INTENT
     Case 8:20-cv-01385-CJC-KES Document 44 Filed 11/20/20 Page 2 of 4 Page ID #:225




 1 permitted a period of jurisdictional discovery. (Dkt. 41.) The Court established the
 2 following deadlines related to jurisdictional discovery:

 3             January 25, 2021 – Deadline to complete jurisdictional discovery
 4             February 8, 2021 – Deadline to amend complaint if Plaintiff so chooses
 5             February 22, 2021 – Deadline for Defendant to respond to complaint
 6     (Id.)
 7             In light of the Court’s schedule regarding jurisdictional discovery, the
 8 Parties believe a Rule 26(f) report and complete case schedule is premature at this
 9 time. The Parties propose that the Court reschedule the case management
10 conference for a date after February 22, 2021 to establish a schedule for the
11 remainder of the case.
12
13
       November 20, 2020                        Respectfully Submitted,

14                                              By: /s/ Patrick H. Peluso
15
                                                Steven L. Woodrow*
16                                              swoodrow@woodrowpeluso.com
                                                Patrick H Peluso *
17
                                                ppeluso@woodrowpeluso.com
18                                              WOODROW & PELUSO, LLC
                                                3900 East Mexico Avenue, Suite 300
19
                                                Denver, CO 80210
20                                              Telephone: 720-213-0675
                                                Facsimile: 303-927-0809
21
22                                              Counsel for Plaintiff and the
                                                alleged Class
23
24
25
26
27
                                                  2
28     JOINT STATEMENT RE NOTICE OF INTENT
     Case 8:20-cv-01385-CJC-KES Document 44 Filed 11/20/20 Page 3 of 4 Page ID #:226




 1
                                             By: /s/ Michael F. Buchanan

 2                                           Michael F. Buchanan (pro hac vice)
 3                                           mfbuchanan@pbwt.com
                                             PATTERSON BELKNAP WEBB &
 4                                           TYLER LLP
 5                                           1133 Avenue of the Americas
                                             New York, New York 10036
 6                                           Telephone: (212) 336-2350
 7                                           Facsimile: (212) 336-2222

 8                                           Counsel for Defendant Epiq
 9                                           Systems, Inc.

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              3
28     JOINT STATEMENT RE NOTICE OF INTENT
     Case 8:20-cv-01385-CJC-KES Document 44 Filed 11/20/20 Page 4 of 4 Page ID #:227




 1
                               CERTIFICATE OF SERVICE

 2
            I hereby certify that the foregoing was served upon its filing via this Court’s
 3
      CM/ECF system on this 20th day of November, 2020 to all counsel of record.
 4
 5
                                                /s/ Patrick H. Peluso
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                               4
28     JOINT STATEMENT RE NOTICE OF INTENT
